HUTCHESON, Circuit Judge
(specially concurring).
I concur in the results here reached, .and in most of the reason put forward. I am in considerable doubt, however, about the proposition that the plaintiff bore the burden of proving the time of the loss in connection with its assertion of waiver. My opinion, that under the Texas authorities the evidence relied upon by the plaintiff could not support the jury’s finding of waiver, makes it unnecessary to further examine the question of burden of proof. Provident Fire Ins. Co. v. Ashy, 139 Tex. 334, 162 S.W. 2d 684 (1942).